Citation Nr: 1426804	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  06-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from July 1962 to November 1964.  38 C.F.R. § 3.7(h) (2013).

In a March 1965 rating decision, the RO in Pittsburgh, Pennsylvania denied service connection for bilateral hearing loss.  The Veteran appealed.  In an October 1966 decision, the Board of Veterans' Appeals (Board) granted service connection for right ear hearing loss, but denied service connection for left ear hearing loss.  In an April 1967 rating decision, the RO implemented the grant of service connection for right ear hearing loss and assigned a noncompensable rating, effective November 7, 1964.

This appeal to the Board arose from a June 2005 rating decision in which the RO in Winston-Salem, North Carolina denied the Veteran's petition to reopen a claim for service connection for left ear hearing loss, and denied an increased (compensable) rating for right ear hearing loss.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In April 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence.  Thereafter, the Veteran submitted additional evidence to the Board, waiving initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.800 (2013).

In June 2009, the Board reopened the Veteran's claim for service connection for left ear hearing loss, but denied the claim on the merits.  The Board also denied the Veteran's claim for an increased (compensable) rating for service-connected right ear hearing loss.

The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 memorandum decision, the Court reversed the Board's decision insofar as the Board found that the presumption of soundness had been rebutted with regard to the Veteran's claim for service connection for left ear hearing loss, and directed that a finding of in-service incurrence of a left ear hearing disability be entered.  The Court also set aside the portion of the Board's decision in which the Board denied the Veteran's claim for a compensable rating for right ear hearing loss, and remanded both matters to the Board for further proceedings consistent with the Court's decision.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in July 2011-during the pendency of the appeal-the Veteran granted a power-of-attorney in favor of a private attorney, Daniel G. Krasnegor, with regard to the matters then on appeal.  The Board has recognized the change in representation.

In a January 2012 decision, the Board granted service connection for left ear hearing loss.  The Veteran's claim for an increased (compensable) rating for bilateral hearing loss (previously, a claim for an increased rating for right ear hearing loss) was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In a January 2012 rating decision, the RO implemented the grant of service connection for left ear hearing loss, effective March 21, 2005 (the date of receipt of the Veteran's underlying claim), and assigned a noncompensable rating, effective the same date.  Subsequently, however, in a July 2012 rating decision, the RO established a 20 percent rating for bilateral hearing loss, effective March 21, 2005.  The RO denied a rating in excess of 20 percent, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (as reflected in a June 2013 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

Although the RO has granted a compensable rating for the Veteran's bilateral hearing loss, inasmuch as higher ratings for this disability are available, and the Veteran has since asserted his entitlement to a still-higher rating, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's claim should take into consideration the existence of the electronic records.

For the reasons expressed below, the matter remaining on appeal (expanded to include extra-schedular consideration, as raised by the Veteran and considered by the AOJ) is again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The record contains a report of private audiometric testing, dated in June 2006.  It is not clear from the face of the report whether the Maryland CNC test was used in obtaining the speech discrimination scores reported, so as to allow the results to be used in evaluating the Veteran's disability.  See 38 C.F.R. § 3.385 (2013).  This needs to be clarified.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  If the Maryland CNC test was used, the puretone thresholds obtained at the time of the June 2006 testing should be interpreted, inasmuch as they are presently available only in graphic, rather than numerical, form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

In September 2013, the Veteran submitted an August 2013 private audiometric examination report.  The report is not adequate for rating purposes, in part, because it does not contain all of the necessary data.  See 38 C.F.R. § 4.85(d) (2013) (an examination for hearing impairment for VA purposes must include, among other things, puretone thresholds at 3000 Hertz).  Notably, however, the report appears to reflect a worsening of puretone thresholds at all but one of the measured frequencies as compared to the most recent VA examination in November 2012.

In light of the evidence suggesting worsening since the time of the November 2012 examination, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination (with appropriate testing), by an Ear, Nose and Throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, shall result in denial of his claim for a higher rating for bilateral hearing loss (as this claim emanates from both a reopened claim and a claim for increase).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Salisbury, North Carolina and the VA Community Based Outpatient Clinic (CBOC) in Winston-Salem, North Carolina were last associated with the Veteran's claims file on February 24, 2014.  Hence, more recent medical records from those facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 24, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate, and whether referral for extra-schedular consideration is warranted, pursuant to 38 C.F.R. § 3.321(b).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC and the Winston-Salem VA CBOC VA any outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 24, 2014.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Also ask the Veteran to obtain written clarification from the private audiologist who conducted the audiometric testing in June 2006 as to whether the audiologist used the Maryland CNC test in obtaining speech recognition scores, or whether some other protocol was employed.  If the Maryland CNC test was used, the Veteran should obtain, in addition, the audiologist's written interpretation of the puretone thresholds obtained at the time of that testing, in numerical form (i.e., in terms of decibels, for each of the four frequencies; 1000, 2000, 3000, and 4000 Hertz).

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss.

The examiner should provide all examination findings, along with complete rationale for the conclusions reached.

5.  If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include specific consideration of whether staged rating, pursuant to Hart (cited above) is appropriate, and whether referral for extra-schedular consideration is warranted, pursuant to 38 C.F.R. § 3.321(b)).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

